Citation Nr: 0834079	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-13 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether the widow is entitled to additional monthly 
Dependency and Indemnity Compensation (DIC) benefits under 38 
U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran reportedly had active duty service from August 
1948 to November 1953 and from November 1954 to November 
1955.  The record reflects that the veteran was a prisoner of 
war in Korea.  He died in May 1996.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2006, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in April 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in May 1996, and service connection has 
been established for the cause of death.

2.  The veteran did not have service-connected disability 
which was rated totally disabling for a continuous period of 
at least eight years immediately preceding death.




CONCLUSION OF LAW

The criteria for enhanced Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1311 have not been met.  38 
U.S.C.A. § 1311 (West 2002); 38 C.F.R. § 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).

In this case featuring the appellant's claim of entitlement 
to additional monthly DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2), the Board finds that the VCAA is not 
applicable.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.'  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  There is no dispute in 
this case as to the underlying facts as reflected by the 
evidence.  Even assuming that all of the appellant's factual 
assertions in this case can be accepted, her appeal must 
nevertheless be denied as a matter of law.  When the law and 
not the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132; Smith (Claudus) 
v. Gober, 14 Vet.App. 227 (2000, aff'd, 28 F.3d 1384 
(Fed.Cir. 2002).  As the law regarding assignment of 
entitlement to additional monthly DIC benefits under 38 
U.S.C.A. § 1311(a)(2) is dispositive in resolving the appeal, 
the VCAA is not applicable in this case.

Analysis

Dependency indemnity and compensation (DIC) is payable to a 
veteran's surviving spouse, when the veteran dies from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a).  The Board notes that service connection for the 
cause of the veteran's death has already been granted in a 
June 1996 RO rating decision.

VA will pay an increased amount of, or 'enhanced,' DIC 
benefits to the surviving spouse of a deceased veteran who, 
at the time of death, was in receipt of or entitled to 
receive (or but for the receipt of retired pay or retirement 
pay was entitled to receive) compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only the 
period in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

When a veteran's death occurred on or after January 1, 1993, 
section 3.10(b) of VA regulations provides that the monthly 
rate of DIC for a surviving spouse shall be the amount set 
forth in 38 U.S.C.A. § 1311(a)(1).  This rate shall be 
increased by the amount set forth in 38 U.S.C.A. § 1311(a)(2) 
when, as indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least eight years immediately preceding death.  
38 C.F.R. § 3.10(c).

The appellant asserts that she is entitled to enhanced DIC 
benefits because, as explained in her July 2005 written 
correspondence, she contends that the veteran deserved to 
have a 100 percent disability rating far earlier than the 
date upon which it was actually awarded; the appellant 
expressly acknowledges that the veteran did not formally 
receive a total disability rating from VA effective prior to 
March 1991, and that this date was less than eight years 
prior to his passing.  In this and subsequent statements, 
including her argument presented at a September 2005 informal 
conference at the RO, the appellant argued for entitlement to 
the benefit on the basis of the veteran's hypothetical 
entitlement to a 100 percent disability rating prior to the 
actual effective date established for his 100 percent 
disability rating.  As will be explained below, the Board 
concludes that a recent decision of the Federal Circuit 
governs the outcome of this case and that that decision has 
rendered a previously applicable legal theory of 
'hypothetical' entitlement to benefits under 38 U.S.C. § 
1311(a)(2) inapplicable in cases such as this one.  Rodriguez 
v. Peake, 511 F.3d 1147 (Fed.Cir. 2008).

On January 21, 2000, section 3.22 (which implements a 
statutory provision similar to section 1311(a)(2), i.e., 38 
U.S.C. § 1318, which governs entitlement to DIC benefits for 
surviving spouses of veterans who were 'entitled to receive' 
compensation for service-connected disability that was rated 
as totally disabling for a continuous period of at least ten 
years prior to death) was amended to define the statutory 
term 'entitled to receive' so as to exclude 'hypothetical' 
entitlement to DIC benefits previously recognized by the 
Court.

In Hix v. Gober, 225 F.3d 1377 (Fed.Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), section 20.1106, as it was written at the time of 
the Hix decision, permitted VA to consider whether the 
veteran, although not actually in receipt of compensation for 
disability evaluated as totally disabling for the requisite 
period of time, was nonetheless 'hypothetically' entitled to 
receive such compensation based upon a de novo review of the 
evidence on file.  Following the issuance of the Federal 
Circuit's opinion in Hix, the Board sought a VA General 
Counsel opinion with regard to the evidence to be considered 
in determinations of hypothetical entitlement for purposes of 
38 U.S.C.A. § 1311(a)(2).

In December 2000, VA General Counsel issued a precedential 
opinion which found that the Federal Circuit's language in 
the Hix opinion regarding consideration of new evidence 
presented by the surviving spouse was obiter dictum (i.e., 
words of an opinion entirely unnecessary for the decision of 
the case) and not binding precedent as to claims for DIC 
under 38 U.S.C.A. § 1311(a)(2) because the specific holding 
of the Federal Circuit was to affirm the Court's earlier 
decision in Hix authorizing consideration of entitlement to 
additional DIC benefits on a 'hypothetical' theory.  See 
VAOPGCPREC 9-2000.  The Federal Circuit's statement, at the 
very end of its opinion, mentioning consideration of any new 
evidence submitted, conflicted with earlier holdings by the 
Court in decisions indicating that hypothetical entitlement 
exists when the 'evidence in the veteran's claims file or VA 
custody prior to the veteran's death' show that the veteran 
was entitled to a total disability rating for the specified 
period prior to death.  See Green v. Brown, 10 Vet.App. 111, 
118 (1997); Cole v. West, 13 Vet.App. 268, 274 (1999).  The 
General Counsel concluded that the Federal Circuit's decision 
in Hix did not require VA to accept and consider evidence 
submitted after a veteran's death and offered to establish, 
under 38 U.S.C.A. § 1311(a)(2), that the veteran was 
'entitled to receive' compensation from VA during his 
lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 
(Fed.Cir. 2001) (NOVA I), the Federal Circuit concluded that 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 stated inconsistent 
interpretations of virtually identical statutes codified at 
38 U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2), respectively, 
and ordered VA to issue regulations to either remove or 
explain the apparent inconsistency.  As noted above, both 
statutory provisions authorize payment of certain DIC 
benefits to survivors of veterans who were, at the time of 
death, 'entitled to receive' disability compensation for a 
service-connected disability that was rated totally disabling 
for a specified number of years immediately preceding death.  
The Federal Circuit concluded that 38 C.F.R. § 3.22 
interpreted 38 U.S.C.A. § 1318(b) as providing that the 
question of whether the veteran was 'entitled to receive' 
such benefits would be governed by VA decisions during the 
veteran's lifetime, except where such decisions were found to 
contain a clear and unmistakable error (CUE).  It was also 
determined that section 20.1106 interpreted 38 U.S.C.A. 
§ 1311(a)(2), as requiring VA to disregard all decisions 
during the veteran's lifetime.  The Federal Circuit directed 
VA to conduct rulemaking to either revise one of its 
regulations to harmonize its interpretation of the statutes 
or to explain the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Federal Circuit directive, VA concluded 
that the language, context, and legislative history of 38 
U.S.C.A. § 1318(b) and 38 U.S.C.A. § 1311(a)(2), viewed 
together, clearly evinced Congress' intent to authorize DIC 
only in cases where the veteran's entitlement to total 
disability compensation for the specified number of years 
prior to death was established by ratings during the 
veteran's lifetime or by correction of CUE in such decisions.  
Accordingly, 38 C.F.R. § 20.1106 was amended to clarify that, 
as with decisions under 38 C.F.R. § 1318, decisions under 38 
U.S.C.A. § 1311(a)(2) will be decided taking into 
consideration prior dispositions made during the veteran's 
lifetime of issues involved in the survivor's claim.  The 
effect of this change was to make VA's position clear that 
entitlement to benefits under either 38 U.S.C.A. § 1318 or 38 
U.S.C.A. § 1311 must be based on the determinations made 
during the veteran's lifetime, or challenges to such 
decisions on the basis of CUE, rather than on de novo 
posthumous determinations as to whether the veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her lifetime.  
See 67 Fed.Reg. 16309, 16317 (Apr. 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a 'substantive' 
change.  Rather, the change made to this section was part of 
an 'interpretive rule' reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C.A. § 1311 to award additional DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  The VA's interpretation 
was confirmed by the Federal Circuit in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed.Cir. 2003) (NOVA II) in which it 
was held that VA should also continue to process claims for 
survivor benefits that would be rejected because they were 
based on the filing of new claims after the veteran's death, 
since the Federal Circuit found that the Department's 
interpretation of the statute as barring such claims was 
permissible and reasonable.  Thus, it appeared that 
hypothetical entitlement was no longer viable.

However, in Rodriguez v. Nicholson, 19 Vet.App. 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the amendment to 38 C.F.R. § 3.22, i.e., January 21, 2000, as 
prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  That decision was appealed to the 
Federal Circuit.  In Rodriguez v. Peake, 511 F.3d 1147 
(Fed.Cir. 2008), the Federal Circuit reversed the decision of 
the Court, holding that the application of amended section 
3.22 to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect.

Because similar amendments were made to the implementing 
regulations under section 1311(a)(2) in December 2005 as were 
made in January 2000 to section 3.22, the Board concludes 
that the Federal Circuit's holding in Rodriguez governs the 
outcome in this case as well.  38 C.F.R. § 3.10(f)(3); 70 
Fed.Reg. 72211, 72220 (December 2, 2005).  Accordingly, 
consideration of hypothetical entitlement, which is the 
primary argument and theory of entitlement raised by the 
appellant and her representative in this case, may not be 
considered by the Board.  See Rodriguez v. Peake, 511 F.3d 
1147 (Fed.Cir. 2008).

Given the above, this case must be decided based on the 
determinations made during the veteran's lifetime.  Thus, the 
appellant is entitled to enhanced DIC if she can demonstrate 
(1) the veteran was in receipt of a 100 percent evaluation 
for eight years prior to death, or (2) that such requirement 
would have been met but for CUE in a prior decision on a 
claim filed during the veteran's lifetime, or (3) the claim 
could be reopened based on service department records not 
previously considered by VA and which provided a basis for 
awarding a total disability rating.  See 38 C.F.R. § 3.10.

A review of the record clearly discloses that the veteran was 
not in receipt of a 100 percent disability rating prior to 
March 20, 1991; this was the effective date assigned for the 
veteran's total disability rating on the basis of individual 
unemployability (TDIU), as provided in a May 1992 RO rating 
decision granting that benefit.  As the veteran died less 
than six years later in May 1996, he clearly was not in 
receipt of a 100 percent rating for service-connected 
disability for eight continuous years prior to his death.

Regarding the second situation, no argument has been made 
specifically alleging CUE in any of the rating decisions 
entered by the RO during the veteran's lifetime.  Fugo v. 
Brown, 6 Vet.App. 40, 43-44 (1993); Luallen v. Brown, 8 
Vet.App. 92 (1995); Caffrey v. Brown, 6 Vet.App. 377, 384 
(1994) (if a claimant wishes to reasonably raise a claim of 
CUE, there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error).

Furthermore, the appellant has not identified, nor does the 
record reflect, service department records not previously 
considered by VA, which could serve as the basis for 
reopening of the claim and the awarding of benefits at the 
requisite level.

The Board has considered the appellant's statements and 
understands her contentions fully.  The Board sympathizes 
with the appellant and recognizes the honorable service of 
the veteran, who was a former prisoner of war.  However, the 
Board finds that it is not authorized to consider a 
hypothetical entitlement theory in this case, and it may not 
make any allowance for the appellant's credible testimony 
describing the significant severity of the veteran's 
disabilities prior to the effective date of his 100 percent 
disability rating.  The Board is without authority to grant 
eligibility to benefits simply because it might perceive the 
result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet.App. 416, 425 (1994).  The Board further 
observes that 'no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress.'  Smith v. 
Derwinski, 2 Vet.App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].

Entitlement to enhanced DIC benefits under 38 U.S.C.A. § 1311 
must be adjudicated with specific regard given to decisions 
made during the veteran's lifetime.  For the foregoing 
reasons, the Board finds that the claim for enhanced DIC 
under 38 U.S.C.A. § 1311(a)(2) based on hypothetical 
entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death must be denied as a 
matter of law.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


